Citation Nr: 1235675	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-13 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California




THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), with sleep impairment.

2.  Entitlement to service connection for a disability manifested by grinding of the teeth (bruxism).




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1973, October 1983 to July 1984, and June 1985 to October 1993.  He was awarded the Combat Action ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of service connection for a disability manifested by grinding of the teeth is being remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C. 



FINDING OF FACT

The Veteran is not shown to have filed a timely Substantive Appeal following the issuance of a fully responsive Statement of the Case as to the claim of service for PTSD with sleep impairment. 



CONCLUSION OF LAW 

The criteria for dismissal of the Veteran's appeal as to the claim of service connected for PTSD with a sleep disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(3) (West 2002); 38 C.F.R. § 20.202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").


Dismissal of psychiatric claim with sleep disorder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  In the present case, the Veteran did not file a timely Substantive Appeal as to the RO's denial of service connection for an innocently acquired psychiatric disorder and a sleep disorder. 

In his initial application for compensation filed in June 1985, the Veteran claimed several disabilities, including sleeping problems, increasing anger and extreme teeth grinding.  

In a rating decision in September 2006, the RO denied the Veteran's claim characterized as being that of service connection for PTSD with sleep impairment, increased anger and grinding of the teeth.   

In a November 2006 Notice of Disagreement (NOD), the Veteran specifically requested that the issues of teeth grinding and sleep disorder be reevaluated separately.  He noted that the RO had assumed that these conditions were related to PTSD.   

In January 2007, the Veteran requested that a Decision Review Officer (DRO) review his claim of service connection for teeth grinding.

In an April 2008 Statement of the Case (SOC), the RO continued to address the issue as being service connection for PTSD with sleep impairment, increasing anger and grinding of the teeth.  

In his August 2008 Substantive Appeal (VA Form 9), the Veteran specifically stated that he was only appealing the issue of service connection for teeth grinding with subsequent damage.    

The August 2012 Certification of Appeal (VA Form 8) listed the issue as "service connection for PTSD with sleep impairment, increased anger, and grinding of teeth."

In a September 2012 brief, the Veteran's representative argued that the Board should remand the case to determine the Veteran's intent as to his claim.  

On this record, the Board finds that the Veteran has clearly expressed his intention to pursue only the claim of service connection for a disability manifested by grinding of the teeth.  

At no point since the September 2006 rating decision did the Veteran express his intent to appeal from the denial of service connection for what was characterized by the RO as being PTSD, nor did he identify the matter of the service connection for a disability manifested by sleep impairment in his August 2008 Substantive Appeal.  

The September 2012 statement by the Veteran's accredited representative is not a timely statement that can be construed as a Substantive Appeal in this case. 

To this extent, there remain no allegations of error of fact or law for appellate consideration as to service connection for PTSD or a disability manifested by sleep impairment. 

Accordingly, as the Board does not have jurisdiction to review the claims of service connection for PTSD or a sleep disorder, the appeal to this extent is dismissed. 


ORDER

The appeal of the claims of service connection for an innocently acquired psychiatric disorder, to include PTSD with sleep impairment is dismissed. 



REMAND

As stated, the Veteran is pursuing a claim of service connection for teeth grinding (bruxism).  Although the matter has been adjudicated as secondary to his claim of service connection for PTSD with sleep impairment, the Veteran has stated that he is pursing the claim based on a theory of service incurrence.  As the issue has not been addressed fully on that basis, it must be remanded for further development.  

The service treatment records in this regard show that, in November 1983, the Veteran was noted to use a night guard.  In August 1986, he was noted to have "severe attrition/wear of occl and incisional edges (bruxism?). Hx of night guard usage." A June 1990 record showed severe bruxism.  

The Veteran underwent a VA examination in April 2006 when the examiner noted that his teeth grinding had been present since 1971.  The current symptoms included that of damage to his teeth.  However, his dental records do not show any tooth loss or trauma to his teeth.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150. 

Compensation is available for a loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling. Id. at Note.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA or non-VA treatment received for the claimed bruxism since service.  The Veteran must be provided with the necessary authorizations for the release of copies of any treatment records not currently on file.  Based on the Veteran's response, the RO should obtain copies of any outstanding records and associate them with the claims folder.

2.  The RO then should have the Veteran scheduled for a VA examination to determine that nature and extent of the claimed bruxism.  

The claims folder, to include a copy of this remand, should be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this remand.  

The examiner(s) must conduct any appropriate interviews and clinical testing to respond fully to the inquiries.  

The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran has current disability due to bruxism that had its clinical onset during his period of active service.  

3.  Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development, the RO should  readjudicate the remaining claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


